 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDWichita Eagle&Beacon Publishing Co., Inc. andWichita Newspaper Guild,affiliated with The News-paper Guild,AFL-CIO. Case 17-CA-4800September29, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn May 8, 1972, Trial Examiner Ramey Dono-van issued the attached Decision in this proceeding.Thereafter, Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theTrial Examiner's Decision in light of the exceptionsand brief and has decided to affirm the TrialExaminer's rulings, findings, and conclusions and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatthe Respondent, Wichita Eagle & Beacon PublishingCo., Inc., Wichita, Kansas, its officers, agents, succes-sors, andassigns, shalltake the action set forth in theTrial Examiner's recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASERAMEY DoNOVAN,Trial Examiner:A charge and anamended charge were filed on August 18, 1971, and onJanuary10, 1972,respectively,byWichitaNewspaperGuild,affiliatedwith The NewspaperGuild, AFL-CIO,herein the Union,againstWichita Eagle & Beacon Pub-lishing Co.,Inc., herein the Respondent,the Company, orthe Employer.The complaint, issued on January11, 1972,was amended at the instant hearing pursuant to a notice ofintention to amend.As amended, the complaint allegedthreats of reprisal against employees because of union mem-bership and activity and that Respondent had transferredemployeeDorothyWood from its editorial department toits Sunday magazine department because of her member-ship and activity in the Union,all in violation of Section8(a)(1) and(3) of the National Labor Relations Act, hereinthe Act.Respondent in its answer has denied the commis-sion of the alleged unfair labor practices.It has also, in itsanswer, invoked specified constitutional provisions andamendments to support its affirmative contention thatWood and other editorial writers are not "employees" with-in the meaning of the Act and that the National LaborRelations Board, herein the Board, has no jurisdiction "asto the employment relationship of such persons." The casewas tried in Wichita,Kansas,on March 2 and 3, 1972.1FINDINGS AND CONCLUSIONSIJURISDICTIONRespondent is engaged in the publishing, sale, and dis-tribution of daily newspapers and has its main office andprincipal place of business in Wichita, Kansas. In the courseof its newspaper operations, Respondenthas an annualgross volume of businessin excessof $200,000. Respondentholds membership in, or subscribes to, interstate news serv-ices, publishes nationally syndicated features, and advertis-es nationally sold products.At all times material, Respondent has been and is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.The Union has been and is, at all times material, alabor organization within the meaning of Section 2(5) of theAct.IITHE ALLEGED UNFAIR LABOR PRACTICESBackgroundRespondent employs approximately 667 full-time and127 part-time employees. From Monday to Friday Respon-dent publishes the Wichita Eagle, a morning paper, and theWichita Beacon, an evening paper. A combined edition, theWichita Eagle & Beacon, is published on Saturday and onSunday. There were approximately 143 persons employedin the news and editorial department. The Eagle employed55 employees and the Beacon 36; 53 employees were em-ployed in sections that served both papers.In the spring of 1970, the Union commenced organiza-tional activities among Respondent's employees. A petitionfor certification was filed with the Board by the Union inAugust 1970. Thereafter, in September 1970, the Board con-ducted a hearing on the petition. All parties participated inthe hearing. On November 30, 1970, the Board, through itsRegional Director, issued a Decision and Direction of Elec-tion.The aforementioned decision found that the followingwas an appropriate bargaining unit:All employees of the news and editorial department oftheWichita Eagle & Beacon Publishing Co., Inc., inWichita, Hutchinson, and Topeka, Kansas, excludingprofessional employees, guards and supervisors as de-fined in the Act, and excluding all other employees.As disclosed in the decision, the parties had stipulatedin accordance with the record, and it was found, that the fol-lowing positions within the news and editorial departmentwould be excluded as supervisors, confidential secretaries,or as persons allied with management:(Eagle & Bea-The General Counsel's motion to correct the transcript of testimony isunopposedand is granted,including p. 259, 1 22,change"have waived" to"have not waived."199 NLRB No. 50 WICHITA EAGLE & BEACON PUBLISHING CO.361con)-editor and publisher, executive editor, secretary toexecutive editor, state news editor, associate editor of publicaffairs, editorial page editor, head librarian, chief photogra-pher, and women's editor; (Eagle)-managing editor, nightmanaging editor, city editor, executive sports editor, sportsproduction editor; and (Beacon)-- managing editor, secre-tary to managing editor, assistant managing editor, andsports editor.In addition to the foregoing exclusions from the unit,the Board excluded, as supervisors, two assistant city editors(Eagle) as contended for by the Company. Contrary to theCompany's position, the assistant chief photographer wasfound not to be a supervisor and was included in the unit.Although the women's editor was excluded as a supervisor,itwas found on the evidence in the record that the women'snews editor was not a supervisor and she was included inthe unit.The Company had contended that two editorialwriters,Dorothy Wood and Theodore Blankenship, weresupervisorsand should be excluded from the unit. TheBoard found, however, that the two editorial writers werenot supervisors and that they did not possess the mdicia ofmanagerial employees. Their positions, therefore, were in-cluded in the unit?Following the aforedescribed Decision and Directionof Election, the Employer filed with the Board a request forreview of the Decision and Direction of Election.3 The re-quest for review was limited to the matter of the inclusionin the unit of the two editorial employees. About December31, 1971, the Board denied the request for review on theground that "it raises no substantial issues warranting re-view."An election was conducted by the Board on January 6,1971, in the unit that it had determined was appropriate.Thereafter, in January 1971, the Union was certified as thecollective-bargaining agent. The Company and the Unioncommenced contract negotiations in March 1971. At thetime of the instant hearing, agreement on a contract had notyet been achieved.Dorothy WoodWood commenced work on the copy desk of the "old"WichitaBeacon in1957. After about a year she became anassistantto the editor of the editorial page of that paper.When the Eagle purchasedthe Beaconin 1960, Wood wasoffereda positionwith the Eagle,the Beaconhaving beendiscontinued as such. She worked for the Eagle for severalmonths asthe education writer. In December 1960, Wood2 Inter aha,the Board decision,is referring to the two editorial writers,stated:Record testimony reflects that neither Blankenship nor Wood possessany indicia of statutory supervisory authority. All three writers [Blank-enship and Wood and Pearson,editor of the editorial page; Pearson wasexcluded from the unit in view of his supervisory status over Blanken-ship and Wood],including the editor,have individual offices, and areunder the direct supervision of the editor and publisher[Colburn] andmajor stockholders of the Company,with respect to questions of editori-al policy. There is nothing in the evidence to indicate that the twoeditorialwriters,inany way, possess indicia of managerial em-ployees. .3The Decision and Direction were by the Board'sRegional Director act-ing pursuant to duly delegated authority of the Board. As provided, theEmployer's request for review had been directed to the Board itself.left the paper to become assistant editor of a magazine. Shereturned to the newspaper in October 1963. The newspaperwas then publishing as the Wichita Eagle & Beacon. At thetime of her return Wood had been asked to work in theeditorial page department. However, Colburn, editor andpublisher, had then asked her, when she returned, if, insteadof the foregoing editorial page work, she would be editor ofthe paper's Sunday's magazine. Wood held the latter posi-tion until about February 1965. Apparently because ofsome change in the nature of the Sunday magazine, Wooddecided that she did not wish to continue working in thatsection of the paper. She applied for and received a transferto the editorial page department in February 1965.1 Woodcontinued as a writer in the editorial page department untilAugust 16, 1971, when she was involuntarily transferred tothe position of editor of the Sundaymagazine.As the Board found in the representation case, previouslydescribed, and as the evidence in the instant case shows, theeditorial page department of Respondent consists of threepeople. Pearson, editor of the editorial page, was an ac-knowledged supervisor of the two employees in the editorialpage department, Wood and Blankenship. The two latterpersons were writers in the editorial page department. In areal but perhapsex officiosense,Colburn, editor and pub-lisher, was also part of the editorial page department. Pear-son reported directly to Colburn and no editorial, whetherwritten by Pearson, Wood, or Blankenship, was publishedwithout prior submission to, and clearance by, Colburn.Insofar as the two writers were concerned, editorials writtenby them were initially subject to Pearson's scrutiny, review,and clearance, and they were subject to his direction andsupervision.The foregoing organizational structure of the editorialpage department discloses that the two writers, Wood andBlankenship, are indians rather than chiefs. The two man-agement supervisors are quite clearly Colburn and Pearson.Wood and Blankenship are the editorial page people whoare supervised. They themselves possess no indicia of asupervisor as the term is defined in the Act, broad thoughthe definition is .5 The two writers supervise no one in theirown department or in any other department.In the relationship of the Employer (management) to itsemployees regarding wages, hours, and working conditions,the two writershave no management role nor any other roledistinguishing them from other employees. The area of anemployer's relationship to its employees regarding thelatter's wages, hours, and working conditions is the crux andthe ambit of the Act. Congress has recognized that thosewho represent and act for management in the employer-employee arena are management's agents and are not em-ployees. They are excluded from alignment or inclusionwith employees when the latterdeal with managementthrough a labor organization.In addition to having no management role or participa-tion in employer-employee relations, there is no evidence orcontention that Wood or Blankenship were participants inor privy to basic ownership and management policies in theReferring to the Sunday magazine,Wood, in her testimony stated thatshe thought "it was abominable and I didn't want to edit it any longer andI asked if I could go back to the job that I originally applied forand had beenasked toapplyfor" (i e.,editorial page writer).3 Sec 2(11) 362DECISIONSOF NATIONALLABOR RELATIONS BOARDarea of profit and loss, capitalization, stock issuance, stockdistribution or ownership, acquisition or disposition of realor other property or expansion or contention of the enter-prise, or related management policy. Management policy orviews that were expressed in editorials were determined byColburn, the editor and publisher, or perhaps, ultimately, bythe owners of the newspapers.We now examine the normal day-to-day operations andactivities of the editorial page department and of its person-nel, including certain of their outside activities andRespondent's rules relating thereto.Although almost all descriptive terms are relative, we canappropriately describe the editorial page people as creativewriters.They are craftsmen (and women) of the writtenword and they are professional writers. They deal withevents and ideas in an intermeshed context. As individuals,they are aware of and participate as members of the com-munity in world, national, and local affairs; they read andthey ruminate; they discuss and confer, and they write.Every witness in this case, including Wood, agrees thatthe editorials of the newspaper function as the voice ofRespondent's ownership and management. What appearsin an editorial is the subjective viewpoint of management.An editorial prepared by Wood or Blankenship must havethe approval of Pearson and Colburn before it is published,with Colburn having the ultimate determination. Whetherthe personal views of an editorial writer coincide or differ,in whole or in part, from what management wishes to sayinan editorial, the editorial iswritten to reflectmanagement's views. Neither Wood nor anyone else hasdisputed the foregoing standard either in theory or in prac-tice. In any event, as aforementioned, no editorial is ap-proved or published without Colburn's and Pearson'sclearance and approval.Normal day-to-day procedure, in the editorial page de-partment, was the holding of a midmorning conference,with Colburn, Pearson, Wood, and Blankenship participat-ing. In turn, at the conference, Pearson, Wood, and Blank-enship would be asked what he or she had in mind for aneditorial.Wood, for instance, when thus asked, might saythat she had in mind writing a piece on ecology. Colburn orPearson might say that we had an editorial on air and waterpollution last week so we will not go on ecology again at thistime. That would dispose of Wood's proposal. Or, for in-stance, Colburn might have responded to Wood's proposalin the following vein: what particular aspect of ecology doyou have in mind; Wood would respond, with some detailsand elaboration; the matter would then be discussed bythose present; Colbum might then say to Wood, "all right,give it a try." On some other subject thus raised, Colbummight make it clear that there were certain specific thingsthat he wished to be stated in the particular proposed edito-rial; e.g., the theme of the editorial should be that, on bal-ance, after weighing the arguments pro and con, theGovernment should proceed with the development of thesupersonic transport plane because of the need to maintainleadership in the field of air transportation and because ofthe need to maintain a viable aerospace industry and thetens of thousand of jobs involved in that and in satelliteindustries .6 The editorial writer would follow such a direc-6The TrialExaminer is, of course,stating a supposititious case in ordertive.Following the foregoing type of daily conference withColburn, Pearson, Wood, and Blankenship would return totheir offices.? They would then get together in Pearson'soffice and discuss at greater length topics that had receivedtentative approval at the conference with Colburn. Viewsand possibly conflicting contentions would be exchangedand argued. In most instances it would be at this tripartiteconference that definitive editorial topics would be assignedby Pearson, to Wood, Blankenship, or himself.After a writer drafted or wrote an editorial, it was thensubmitted to Pearson. He might approve it, disapprove it,or prescribe changes or revision. If the editorial clearedPearson, it would then go to Colburn. Again, the editorialmight be approved, rejected, or rejected subject to someparticular revision being made.Wood testified that in her more than 6 years as an editori-al writer for Respondent there had been occasions when sheor another writer, at one of the aforedescribed editorialconferences, might be assigned to a topic that was distinctlyunpalatable to that particular writer or concerning whichshe believed she could not write with reasonably good con-viction. In such situations,Wood, or whoever else mightfind himself in a similar position, would ask to be excusedfrom the assignment. Management would customarily hon-or such a request and would assign the topic to someoneelse.However, there is no contention or instance in thisrecord where management, Colburn, or Pearson, told Woodthat, despite your feelings, we want you to write this editori-al and she refused to do so or, where, under such circum-stances, she failed to perform with professional competence.As Wood credibly testified: if her request to be excusedfrom a particular topic was not honored, she, "like any otheremployee [would have obeyed management's order]. Iwould have put it [the topic] into writing for them because,ashe had said, that is our job to write out whatmanagement's view is." Confirmation thatWood per-formed her job as a professional writer in the manner thatRespondent prescribed is admitted by both Colburn andPearson. Colburn, for instance, was asked if it was not a factthatWood had "received her salary increases and youfound no fault and always thought she was a good employ-ee?" He replied: "Obviously, or we wouldn't have kept heron." This was true despite the fact that at times Colburn andPearson state that, in their view, Wood became "emotional"about certain contentions or points of view. At varioustimes Colburn had complimented Wood on a particulareditorial that she had written.In addition to writing editorials, the editorial page peopleeach had a column that appeared on the editorial page.Unlike the editorials, the writers of the respective columnswere identified. Thus, Wood had a column called, "LadiesDay" that appeared with her name and picture in the Wed-to flesh out the clear import of testimony in the record describingthe natureof the editorial page conferences with Colbum.7The officesare onthe third floorrear. The president or owner of theCompany occupies an office in the extreme southeast comer.Pearson's officeis north of the president's, separatedby a reception roomand theoffice ofthe president's secretary. The offices of the two editorialwriters are next toPearson's. From thisarea, and on the same floor, thereare, in turn,geograph-ically, the library, thewomen's section, the sportsdepartment,and then thenewsroom. WICHITA EAGLE &BEACON PUBLISHING CO.nesday night Beacon. The column was a personal opiniontype of thing where Wood could write about subjects thatinterested her; e.g., a snow storm, a sermon she had heard,women's rights, and so forth .8 Generally, as contrasted withthe editorials, the writers did not discuss their column ideaswith Colbum or Pearson beforehand. However, carboncopies of the proposed column were submitted to Pearsonprior to publication and he, in turn, would submit the car-bon to Colburn. The column was not published without theapproval of Pearson and Colburn.To complete the foregoing picture of Wood as an editori-al page employee of Respondent since February 1965, thetype of subjects on which she customarily drafted editorialsand her outside activities are relevant. She focused on urbantopics and frequently wrote about schools and their prob-lems." Welfare and women's rights were also within her ken.Labor-management matters were not her topic. Indeed, ac-cording to Wood's uncontroverted testimony, labor-man-agement was an infrequent topic on Respondent's editorialpage.Wood was, at all times during her employment, active invarious groups and organizations. She was active in theNational Conference of Christians and Jews; she was on theboard of KPTS, a public television station; she was a mem-ber of Presswomen of the National Organization for Wom-en; she had appeared publicly on television with theaforementioned Presswomen;she was a member of Fair(Forum to Assure Individual Rights), an organization con-cerned with the problems of welfare recipients; she was achurch member; a member of the board of the Heart Asso-ciation.Wood had made no secret of her many outsideactivities and frequently discussed matters with Pearsonthat had arisen at meetings of these organizations. She hadneither sought nor received clearance from Respondent be-fore joining or becoming active in these various outsideorganizations and had never been admonished regardingsuch activities.Other persons working for Respondent also engaged inoutside activities. A city editor and a reporter serve as pre-cinct committeemen for political parties.10 Colbum testifiedthat Respondent had granted permission for the foregoingactivity. In the last city election, both Pearson and Woodwere active in the selection and support of some candidatesfor the citycommission."Colbum testified that duringsome campaign Pearson had erected a sign in his yard fora named congressman.Colburn states that he had orderedPearson to take down the sign but "it was not removed asfar as I [Colburn] know."There were also other outside activities of persons em-ployed by Respondent that had been discontinued atRespondent's request. Colburn apparently came with thepaper in 1962 or 1963. At that time Perry was editor of theeditorial page.He was on theboard of the Urban League.According to Pearson, Colbum gave Perry the choice of8 Pearson's column was entitled"Vagaries" and Blankenship's was called"It'sNot Serious"9At one time Wood had taught school.tO The record is not clear whether they are both precinct committeemenfor the same political party (Democrat or Republican) or whether each is acommitteeman for a different party.11Wood and Pearson, as appears from the record,were good friends andapparently shared a number of common viewpoints.363resigning from the board of the league or of severing hisemployment with Respondent. Perry resigned from theleague's board. Colbum testified that when he joinedRespondent's staff,Mac Martin was writing pieces "forpoliticians and specials and so on ... he did it rather notori-ously and he worked both sides of the fence politically."Also, Colbum states that he found that some sports writers"were writing for certain promoters." The foregoing activi-ties ceased with Colburn's advent and the issuance of ahandbook on Respondent's policies and rules."In April 1971, a publication or paper called the CentralStandard Times appeared with a fairly long article head-ed: '3Newsman Make Payola PaySubtle Blatant Bribes ExistOn Every Paper in CountryAfter a few introductory comments, e.g., "Newsmen arenothing without their scruples, their ethics and their inde-pendence. Based on that statement, many newsmen arenothing. `Prostitution' it's called on a more base level; payo-la is the legal term. . ." and a quotation from a universityprofessor, the balance of the article castigates, by name,Respondent's paper and various editors, writers, and de-partments thereof. Disporportionateicoverage by the paperof the local professional baseball team is ascribed to theexecutive editor's personal financial investment in the teamand his baseball role in the chamber of commerce. Next, theexecutive sports editor is alleged to have received and to bereceiving money from teams and sports organizations. Thearticle then asserts that "a situation unique to Wichita is therelationship between the aerospace writer and the city'saircraft company managers." This theme is developed bymentioning perquisites allegedly received by the aerospaceeditor; it is stated that recently it was virtually impossibleto have the newspaper's aerospace writer "gather facts fora story unpalatable" to the aircraft company management.Other departments and writers on the paper are similarlyaccused of venality or corruption, including "incredibly bi-ased editorial accounts"' regarding aspects of the prisoner ofwar issue in Vietnam.Colburn, upon learning of the foregoing article in theCentral Standard Times, wrote to each of the seven WichitaEagle and Beacon reporters because of their "connectionwith some of the material that appeared in the April editionof Central Standard Times ... [the] article infers throughdeceptive reporting and writing that corruption prevails inthe newsroom ... other inferences were made ... that reflecta lack of professionalism and a disrespect for your employer[theEagle and Beacon]." The letter cited provisions inRespondent's Employee Handbook regarding employeeconduct. Colbum in the letter, then informed the sevenrecipients that they had the choice to either disassociatethemselves from the Central Standard Times or toresign asemployees of Respondent.TheEmployeeHandbook,thatemployeesof Respondentreceived, described the paper's history and the rules, bene-fits,and related matters that applied to employees. With12 Therelevant portions of the handbook are described,infra13From limited evidence in the instant record,the Central Standard Timeswas evidently an "underground press" type of publication. 364DECISIONSOF NATIONALLABOR RELATIONS BOARDrespect to editorial policy, the handbook stated,inter alia,Label as editorial its [the paper's] own views or expres-sions of opinion .... Stimulate and vigorously supportpublic officials, private groups and individuals to in-crease the good works and eliminate the bad in thecommunity.Serve as a constructive critic of government at all lev-els, providing leadership for necessary reforms or inno-vations ....Under "PublicRelations" the handbook declared,You, as an employee,representthe Company in yourcontacts with the public. Your conduct will have someeffect on the image others have of the newspapers. Forthose who deal directly with the public in the course oftheir work ... courtesy is required at all times ....Telephone requests for information should be handledpolitely ...The next heading in the handbook is "Outside Jobs." It isthere stated:Under certain circumstances, a company employeemay do limited outside work for pay if it does notinterfere with his duties to the company or impair hisefficiency. Such outside jobs must be approved by thedepartment head in advance.Editorial and News Department employees are forbid-den to serve as public relations writers for politicalcandidates or parties, or any group seeking to influencenews or editorial policy.In the Trial Examiner's opinion the above "Public Rela-tions" rules deal with employee "conduct"vis-a-visthe pub-lic.That is, the employee should be polite, courteous, andso forth since "your conduct will have some effect on theimage others have of the newspapers" and, in that sense, theemployee "represent[s] the Company in [his or her] contactswith the public." The section does not purport to deal withwhat kind of outside job, work, affiliations, or associationsare permitted or proscribed. By the same token, the sectionon "Outside Jobs" is the guideline and the extent of theguideline on outside activities or affiliations by employees.The import of the caption, Outside Jobs, is borne out by thetext which speaks of "outside work for pay"; and the con-cern about such "outside work for pay" is in terms of im-pairment of efficiency or interference with the employee'sperformance of his duties with the papers. As to editorialand news department employees, who are subject to thegeneral rules of the sections dealing with "Public Relations"and "Outside Jobs," there is an additional specific prohibi-tion. They are not to serve "as public relations writer forpolitical candidates or parties" nor are they to serve aspublic relations writers for "any group seeking to influencenews or editorial policy."Having seen the manner in which the editorial pagedepartment and its editors and writers operated, as well astheir outside activities, and the rules of Respondent's Em-ployee Handbook, we come to Wood's activities which arethe crux of the instant case.When the Union began organization activities amongRespondent's employees in the spring of 1970, Wood signeda union card. She states that thereafter there was consider-able talk or "whispering" going around about which em-ployees had signed cards and which had not."'Wood and Pearson were good friends. Soon after Woodjoined the Union she told Pearson of this factat his home.Pearson "became very grave"at this intelligencebut said itwas Wood's choice and that he would do nothing to inter-fere with her choice. However, he said that he wanted towarn Wood as a friend "that consequences were likely to bereal severe." Without describingthe consequences,PearsontoldWood that the Company "would not like" the fact thatshe had signed a card and that she "should be prepared forany consequences."As previously mentioned, the Union filed a petition forcertification with the Board in August 1970. A hearing onthe petition was held in September 1970, at which the Com-pany,inter alia,opposed the inclusion of editorialwriters inthe unit. In November 1970, but evidently prior to the Deci-sion and Direction of Election dated November 30, 1971,15Wood told Pearson that she had been invited to attend ameeting in Chicago ofwomen membersof the Union. Themeeting wasto be held on Saturday and Sunday. Woodproposed to leave on Friday and work Monday of the fol-lowing week instead of the Saturday of the meeting. Inshort, she proposed a "swap" or trade of days off.16 Pearsonsaid that he would ask Colburn.Pearson returnedand saidthat, although Colburn was not at all pleased, Wood wouldbe allowed to trade her day off. This was done and Woodattended the meeting.The Board election was held on January 6, 1971. Woodwas the union observor at the election.17 Thereafter, in thesame month, the Union was certified as the bargainingagent for the unit. The local union has a president, vicepresident, secretary, and treasurer. They and three otherunion members comprise the executive committee or board.On January 23, 1971, Wood was elected as one of the nonof-ficermembers of the executive committee.In January 1971, after the Union was certified, thefour-party (Colburn, Pearson, Wood, and Blankenship) edi-tonal conferences were discontinued. There was no an-nouncement or proclamation but the conferences were nolonger held. The tri-party conferences of Pearson, Wood,and Blankenship continued to be held as before andPearson's daily contacts with Colburn continued. For abrief period Colburn and one or two other executives didnot speak directly to Wood but this situation did not contin-ue. Colburn did resume calling and speaking to Wood aboutthis or that aspect of the work as had been the case previous-ly.However, the four-party conferences were never resumedwhileWood continued as a, writer in the editorial pagedepartment.14The other editorial writer, Blankenship, did not join the Union. SinceWoodwas aware of this fact, it is quite possiblethatothers were aware, atleast to some degree,of the union supportersand opponents.Blankenshiptestified that,personally,he was opposed to the Union and felt that as aneditorialwriter he "had the confidence of management"and that it was notproperfor him tojoin the Union.1It is probable that the parties did not receive the decision until December1, 1970.16The Chicagomeeting wasevidently one called bythe Union at therequest of its female members who wished to discuss the problems of theirsex as employees in the newspaper field17At Board elections,in addition to the Board agent, each party, the WICHITA EAGLE & BEACON PUBLISHING CO.In the period after' the editorial conferences with Col-bum had been discontinued, Wood discussed the fact withPearson on several occasions in January 1971. Pearson toldher, "It is quite obvious that it is because the Company didnot want you to be in the Guild [the Union] and Mr. Col-burn does not want to have editorial conferences with usany longer. They made it a point that you are affiliated withthe Guild.""Preparatory to beginning contract negotiations withRespondent, the Union, in February 1971, elected membersto its negotiating committee. Wood was one of those electedto serve on the committee.19 She participated in negotiationsthereafter 20Colbum testified that in "late January or early Feb-ruary, [1971]" and "after the Guild won the [Board] bargain-ing election and Mrs. Wood became an officer of the Guild,I advised Mr. Pearson that Mrs. Wood should not be per-mitted to write any editorials regarding labor affairs."21Pearson substantially confirms Colburn on this aspect.Pearson informed Wood that Colbum had decided she wasnot to write any more editorials on labor matters. Woodasked Pearson the reason for this decision. Pearson repliedthat Colbum considered that, as a member of the Unionand as a union negotiator, she was biased on labor mattersand therefore should not write editorials on that subject.Wood protested that as a professional writer she could befair and unbiased no matter what her affiliations. Pearsonsaid he agreed with that and had so informed Colbum butthe latter had adhered to his desision.22Although Wood testifed that she believed the aboveedict regarding her not writing on labor subjects occurredinMay 1971, the evidence persuades us that this occurredin late January or early February. However, there was anincident around May 1971 that merits description.From April into May 1971 the local public schoolteachers, represented by the NEA, and the Wichita boardof education had been in negotiations regarding pay in-creases for teachers. The evidence reveals no strike or threatof strike.Apparently and predictably, the communitywould be and was concerned about the failure of the partiesto resolve their differences in this important public sector.In one of the intramural editorial conferences of thetype previously described, Wood proposed writing an edito-rial on the above dispute.23 She outlined the substance of theemployer and the Union,has anobservorthat each selects.The observormonitors the eligibility of voters and the conductof the election18Wood was the only person in the editonal page departmentwho was amember of the Union19Negotiationsbegan in March 1971.20 Although Colburn wasnot one of thecompany representativesin nego-tiations, he was in close contactwith the companyrepresentativesregardingvariousmanagementproposalsand bargaining positions21As we haveseen,Wood became a member of the executive committeeof the local union(the Guild)after the Union was certified.She then was alsoelected to be a member of the local union's negotiating committee. As theterm is customarily used,she was not anofficer of the Union although, inour view,this is not a determining factorone wayor the other.22 Pearson testifiedthatWoodwas a good employee and a good editorialwriterHe said that as far as he knew she had never writtenanythingexploit-inganyprior activitythat she was engaged in. Pearson also testified.I believe I expressed to MrColburn thatI had confidencein her compe-tence and that I thought that she was a professional writer and that shecould write on thesesubjects.23Wood testified that she regarded the disputeas primarilya public schoolproblem involving the whole community rather than as a labor-managementconfrontation.365editorial she had in mind. Pearson told her to go ahead andprepare the editorial as outlined. Wood did so and submit-ted the editorial to Pearson. This was around the middle ofMay. Pearson read it and said that it looked all right to him.Pearson took the proposed editorial to Colbum. The nextoccurrence was a call from Colburn to Wood. Colbummade it clear that he was not satisfied with the proposededitorial. Colbum said to Wood that she had not been thor-ough enough and that she should have talked to DarrellKellogg."'While Wood testified that she personally did notthink that contacting Kellogg was necessary, she did callhim as suggested by Colbum 25 Using some material fur-nished to her by Kellogg, she drafted a second editorial. Therecord does not show whether she had turned in this lattereditorial or was still working on it when Respondent didpublish an editorial on the school dispute.The published editorial was written by Pearson. It wasquite apparently written at Colbum's directionafter hisdisapproval of Wood's proposed editorial. Since Pearsonhad approved Wood's editorial, it is fairly evident that, inaddition to being directed to write a substitute editorial,Pearson had received some kind of instruction from Col-bum as to the tenor or direction of the desired editorial.It is no concern of the Trial Examiner what Respon-dent says or does not say in its editorial about the schooldispute. Our involvement in the matter of these particulareditorials is necessitated by Respondent's contention in itsbrief that Wood's inability to write without bias on labor-management is demonstrated by the episode of the schooldispute. Thus, Respondent asserts that "the salient factsfavorable to the school board" were not present in Wood'sproposed editorial as contrasted to the published editorial.Although Wood admits her sympathies lay--with theteachers, her editorial was brief and said nothing about themerits of the issue in dispute or indicated a position on thements26 The sole theme and import of the editorial was that"in the interest of the schools, the teachers and the public,it looks like the time has come to ask for mediation in theteacher contract negotiations." 27 Elsewhere, the editorialstated:Apparently the main difficulties came in interpretationof facts, particularly whether there is money availablefor salary increases on the scale asked by the teachers.NEA-Wichita has figures showing the board has mon-ey on hand; the board contends that it doesn't. Obvi-ously, some outside person or persons is needed toassess the facts.The editorial published by Respondent also endorsedand had the theme of mediation. In fact, as published, thecaption was "Why Not Mediation." The editorial stated:The big dispute at the moment is over how much mon-ey is really available for teacher salary increases. Theboard uses one set of figures, the teachers another.The editorial said that the board had done a better job in24Kellogg is not identified in the record but Respondent's brief indicatesthat Kellogg was a representative of the board of education,also referred toas the"school board."25Thereis no claim or evidence that originally or later Wood had contact-ed a representative of the NEA before writing her proposed editorial.26G C. Exh. 7.27A mediator's role is to attempt to help and persuade the parties to reachagreement.Unlikean arbitrator or a court he cannot decide the issue orimpose a settlement or a decision. 366DECISIONSOF NATIONALLABOR RELATIONS BOARDexplaining its figures than the NEA. It was then stated thatthe board had a budget of a named figure; the board hadallocated increases it deemed necessary to transportation,food service, equipment, administrators, etc., and, if theraises asked by the teachers were given, this would be anamed figure over the budget total; budget increases ofmore than 5 percent over the existing budget figure wouldrequire a vote of the people. The editorial, however, againendorsed mediation as a possibility offering hope of a "com-promise or a reordering of priorities," that would resolve thedispute.We do not purport to know all the salient facts in theschool dispute and we would not express an opinion onthem in any event. The position of the Respondent, whetherpro school board or pro teachers or pro public or whatever,does not concern us. Respondent at no time prior to herwriting the proposed editorial indicated to Wood that itsposition was that the school board's position was more tena-ble than that of the teachers and that this should be indica-ted or stated in the editorial. Indeed, Wood's immediatesupervisor, Pearson, had approved her editorial. It is a dubi-ous proposition that Wood should have known that Re-spondent desired a tilt in the direction of the school board'sposition. There was probably a great deal to be said on eachside of the contending parties. Wood's editorial did notassay the merits of the dispute since she was sponsoring thetheme of mediation. Generally, if, for instance, the Govern-ment, or a citizens' group, or a newspaper, is going to urgemediation of a dispute, say, between the Longshoremen'sUnion and the Shipowners, it, as the sponsor, does not inthe same breath indicate that it believes that one party tothe dispute has the more tenable position. Even a partydisposed toward mediation may have some second thoughtsif, in sponsoring the mediation, the sponsor has expressedan opinion on the merits unfavorable to the aforesaid party.Moreover, even after Colburn rejected Wood's editorial, hegave no clear indication of what he wanted in the editorialor whether he wanted the editorial to be down the middleor in one rather than in another direction. Such directive ashe gave, i.e., to talk to Darrell Kellogg, was carried throughby Wood. In any event, we do not perceive in this episodeof the school editorial, evidence of Wood's bias on labormatters or evidence of incompetence as a professional writ-er.More importantly, we have difficulty in believing that aperson of Colbum's intelligence and experience in the news-paper field believed that, despite his failure to approveWood's editorial, the proposed school editorial showed thatWood was incapable of writing professionally and withoutbias on labor matters.Around August 5, 1971, Wood and some other womenin the community met together on two occasions. Their pur-pose was to form a women's political caucus. They invitedwomen in the community tojoin the movement or organiza-tion.On August 10 or 11, the Political Caucus of WichitaWomen was organized and temporary officers were elected.Wood was elected coordinator, equivalent to chairwoman.An executive committee was also selected. On the commit-tee were women who were, respectively, teachers, writers,computer programmers, production manager for a puntingand advertising company, a former chairman (woman) ofthe Governor's Commission on the Status of Women, anda member of the Wichita board of education.A story describing the formation of the Women's Cau-cus appeared in the Respondent's Eagle on August 11, 1971.Itwas written under the byline of Respondent's women'snews editor, Diane Lewis. As described, the organizationsought to have women elected to public office and' havethem involved "in the mainstream of Wichita and Kansaspolitics" and to bring women's intereststo the attention ofpresent elected officials. Represented were women from theDemocratic and Republican parties as well as Indepen-dents. "Dorothy Wood, editorial writer for the Wichita Ea-gle and theBeacon wasnamed coordinator of the group."Wood was quoted as stating:We have become very concerned that although Kansaswomen have been franchised for more than 50 years,very few women have been elected to responsible of-fices or hold high posts within the politicalorganiza-tions. This hampers all of society because 53 percent ofthe population-women-is not adequately repre-sented.Also on August 10 or 11, Wood was interviewed brieflyfor I or 2 minutes on a 6 o'clock news type televison show.Wood explained what the Women's Caucus was and whatits goals were. She had been introduced as the coordinatorof the Caucus and, apparently, as is customary on suchprograms, she was asked what her occupation was. Theanswer ofcourse was that she was an editorial writer withthe Eagle and Beacon 28Neither with respect to the newspaper story about theCaucus nor in the brieftelevisionnews interview had Woodwritten any press release or script. No effort was made toconvey and no impression was conveyed, in our opinion,thatWood, and the other women officers and committee-women were participating in the Caucus as official repre-sentatives of their employers. They were participating asindividual women and came from all political parties and avariety of occupations. The teachers' participation,for in-stance, did not indicate that the city of Wichita was spon-soring or was officially identified with the Caucus. Woodand the other women officials were all identified by nameand occupation since such informationispart of normalidentification and description in a newspaper or televisionpresentation. IfWood had been held up and robbed indowntown Wichita, the news story, in print and on the air,would no doubt state that last night, at the comer of X andY streets, Dorothy Wood, an editorial writer of the Eagleand Beacon, was held up and robbed.At no time after the August 11 newspaper report orstory about the Political Caucus of Wichita Women or after28Abouta month before the actual formation of the Caucus, Respondent'sBeaconhad publishedan editorial entitled "Women'sCaucus "The editorialwas writtenby Wood. The editorialdescribed a meeting of the NationalWomen's PoliticalCaucus andits goals, as well as a suggestion from thatorganization that local women in Wichita and elsewhere form their owncaucuses.The editorialthen spoke ofthe desirabilityof Kansas womenbecoming interested in assuming a more active and prominent role in politicsand thus correctthe unbalance in their political status. The editorial wascompletelysupportiveof the idea of a Women'sPoliticalCaucusand withparticularfocus on the participation of Kansas women in active and respon-sible political rolesColbumtestified that he does not take issue with whattheWomen's PoliticalCaucus standsfor and that he subscribes to many ofits idealsand policiesIn fact, there is no claim or evidence that Colburn orRespondent was opposedto any of the goals ormethods of the Caucus WICHITA EAGLE & BEACON PUBLISHING CO.the television news interview thereon, did Respondent re-ceivemail or oral expression from its readers indicatingdisapproval of the fact that one of its editorial employees,Wood, was coordinator of the Political Caucus of WichitaWomen 29On August 16,1971, Wood was summoned to Colburn'soffice 30When she presented herself, Colburn said that hehad something that was going to upset her and he preferredthat she simply read it and then they would discuss it later.He handed her a letter or memorandum addressed to Woodfrom Colbum. She read this memorandum:As you are aware, the Company has had a long-stand-ing practice that employees considering any type ofoutside work must consult their department head tomake sure there is no possible conflict of interest orthat their position with the paper is not exploited byother groups. On August 11, we carried a news storyreporting that you had become coordinator of A Politi-cal Caucus of Wichita Women. Similar reports werecarried on radio and television and you made at leastone television appearance.Charles Pearson advises me that he was not consultedas to your accepting such a position nor was I consultedin his absence. This is a violation of company policy.Further, your leadership in such a movement dimin-ishesfurtheryour value and performance as a memberof the Eagle-Beacon editorial staff. Your present in-volvement with theWichita Newspaper Guildhas madeit necessary to prohibit your writing editorial commen-tary on labor matters. [Emphasis supplied.]Your leadership role in the Political Caucus is a conflictof interest because you have been publicly identified asan editorial writer and the public can question the cred-ibility of the newspapers as to any comment we maymake, regardless of the merits of the program outlinedby the caucus or any future caucus projects that cannotbe forseen at this time. This is possible, even thoughyou have no hand in the commentary.Therefore, because of the restrictions we must imposeon the subjects you can handle for editorial commentand because of the limitations of the size of the editori-al page staff, effective August 23 you are being trans-ferred temporarily to the Sunday department with nochange in salary and with comparable working hoursuntil the executive editor works out a regular assign-ment for you.After making reference to the newspaper and televisionpublicity on the Women's Caucus and her role therein,Wood asked Colbum why he had not said anything to herbefore about the matter. He said that he first had wantedto check with Pearson as to whether Wood had discussedthe subject with him.31 Wood then asked why Colbum had29In the Trial Examiner's opinion,if the average citizenand newspaperreader and television viewer learned or wastold that this or that womanwriter,reporter, photographer, doctor,lawyer, saleswoman, or secretary wasactive and prominent in a movement for women's rights andequality in thepolitical field,he or she would be neither surprisednor concerned. By thesame token, there wouldbe an equallack of surprise and concern if it waslearned that this orthatwoman writer, saleswoman,or whatever was not amember ofor not activeand prominent in a woman's rights organization.30 Pearson was on vacation in Minnesota during the entiremonth of Au-gust31Colburn hadtelephoned Pearson in Minnesotaand, as wasthe fact,367not told her that he objected to her being coordinator of theCaucus. He replied that she should have known how he feltabout it.Wood said that if she had known how he felt andthat he objected so strongly she might have considered re-signing ascoordinator. Colbum repeated that she shouldhave known how he felt. He did not then give her the optionof resignation and, as we shall see from his testimony, he atno time entertained the idea of affording Wood the optionof resignation of her position in the Caucus.Wood was transferred to the Sunday department whereshe served as editor of the Sundaymagazineand a SundayTV supplement. Sparks, who had held the Sundaymagazineeditorship until Wood's transfer, took her place in the edito-rial department.Wood states that, when she was still in the editorialdepartment, the fact that Sparks was not a member of theUnion was made known to Pearson in the course of officeconversation.Although Pearson denies knowledge ofSparks' statusvis-a-visthe Union, Colbum did not testify onthis aspect. In our opinion, it is highly improbable thatColbum transferred Sparks to the editorial departmentwithout being aware of and consideringhis unionstatus.Respondent and Colbum have consistently held the viewthat editorial writers were part of management and shouldnot be in the Union. As the evidence shows, and as con-firmed by Colbum's letter to Wood on August 16, 1971, her"involvement with the Wichita Newspaper Guild" was con-sidered a major disability in her employment as an editorialwriter and was at least one of two major factors in herremoval from that position. Under suchcircumstances, itstrainscredulity to believe that Sparks' membership or non-membership in the Union was not known,or ascertainedand considered before he was appointed as an editorialwriter in place of Wood.Wood's duties as editor in the Sunday department weremore or less mechanicaland involved little, if any, creativewriting. She handled copy, wrote headings, saw to the pagelayout and makeup, and assignedsome articles.At somelater point the Sundaymagazinewas discontinued and com-bined with a section called "Modem Living." Wood wrotehalf of Modem Living. She no longer edits TV week but,since February 1972, she writes a television column. Shealso edits the entertainment section for the Friday editionof theBeacon.Wood testified that she considered her trans-fer to be a demotion despite the fact that her salary re-mained thesame.The principal reason why she felt this waywas her interest in creative writing. Although managementscrutinized and cleared the work of the editorial writers,Wood regarded the work as basically creative and certainlymore so than in the position to which she was transferred.Colbum testified that Wood's transfer "was based onthe diminution of her talents as an editorial writer becauseof her involvement in outside activities."Q. And what was the outside activity?A. One was the outside activity dealing as a labornegotiator; two, coordinator of the Women's Caucus.The Act which governs this proceeding does not assuch protect activities other than employees' union and con-certed activities for the purpose of collective bargaining orother mutual aid or protection.32 Consequently, if the onlyPearson said that Wood had not consulted him.32 Sec. 7 of the Act 368DECISIONSOF NATIONALLABOR RELATIONS BOARDin this case were that an employee named Wood was trans-ferred from her job because of activities or role in theWomen's Political Caucus, the matter would not be cogniz-able under the Act. But such is not the instant case. If weaccept the above-quoted explanation for Wood's transfer astestified to by Colburn, one of the two reasons forRespondent's action was Wood's union activities. Discrun-ination against an employee for such a reason is illegal anda violation of Section 8(a)(3) and (1) of the Act. This is true,if, in addition to the illegal reason, the discrimination is alsodue to another reason or two reasons, only one of which isproscribed by the Act 33But, Respondent apparently argues, Wood's union ac-tivity is not protected by the Act because she was not simplya member of the Union but was also on the Union's nego-tiating committee and on its executive board. The Act, how-ever, does not make the distinction that Respondent seekstomake. In our opinion, the Act protects the right of anemployee not only to join a union but to assume an activerole therein. This includes the protected right to serve onunion committees whether the committees are contract ne-gotiating committees, grievance committees, or whatever;although Wood was not a union officer, an employee hasthe protected right to be an officer in the Union. At suchtime as an employee becomes a paid employee of a union(or any other employer), e.g., if Wood had become a full-or part-time paid representative or business agent of theUnion, she would be an employee of the Union. Her orig-inal employer would no longer be obliged to retain her asan employee and her employee rights under the Act wouldrelate to her union employer.34Respondent then contends that while one of the tworeasons forWood's transferwas her union activity,Respondent's action was due to the fact that such unionactivity impaired and undermined both her status and herusefulnessas an editorial writer. The record reveals thefactors used by Respondent in producing this proposition.In the representation case and in the instant case,Respondent's consistently held proposition and premise isthat editorial page writers such as Wood are part of manage-33 "Even thoughpart of themotivation for Weber's dischargemight havebeen aneeded cutting of expenses, such circumstancescould not be legallyused to effectuate a companion motive to rid the company of a union protag-onist."NLRB. v. West Side Carpet Cleaning Co.,329 F.2d 758, 761 (C.A6)."We have repeatedly held `that if the discharge is because of union activityit is a violationof the Acteven though a valid ground for dismissal mightexist."'NLRB. v. Longhorn Transfer Service,346 F.2d 1003, 1006 (C.A. 5).See alsoN LR.Bv.NachmanCorp.,337 F.2d 421, 423-424 (CA 7)34 Thereare anumber ofcaseswhereunions,as employers, have beeninvolved in NLRBcases where their employees charged them with unfairlabor practices.InRetailClerksInternationalAssociation, AFL-CIO [Agents& Organizers Assn.J v. N.LR.B.,366 F.2d 642 (C A.D.C), cert denied 386U.S. 1017,the full-time paid International representativesof the Union hadjoined another union in their status ofemployeesof the International Union.Among other grounds, their employer (the Union) vigorously contended thatthe representatives were managerial peopleand not employees. In supportof thisposition itwas pointedout that the International representatives werethe agents of their employer, the Union,and that therelationship was notonly confidentialbut possessed certain internalpoliticalaspects in additionto the managerial role of International representatives in dealingwith thelocal unions and in dealing with employers.The Board and the Courtrejectedthese contentions and held that the representatives were employees under theAct.ment and are not employees. From such a premise it fol-lows, as Respondent saw it and does now contend, thateditorial writers, since they are management people, cannotand should not engage in union activities or be in a union,because they cannot perform their managementrole sincetheir ability, effectiveness, and integrityasmanagementpeople writers is destroyed by their union association andactivity.35The difficulty with the foregoing is that the all impor-tant premise is without support. The Board has found, afterlitigation of the issue, that editorial writers are employeesand Wood, as an editorial writer, is an employee in thebargaining unit and is protected by the Act's provisions.Further, the evidence in the instant case, in our opinion,fully confirms that the editorial writers are employees.While some employers have believed and others haveasserted the belief that an employee's affiliation with oractivity in a union impairs his loyalty, effectiveness, produc-tivity, integrity, and so forth, such beliefs cannot negate thepolicies and provisions of the Act. An employer's fiat ofbelief cannot change an employee into a part of manage-ment or remove the employee from the Act's protection.On the sole basis of the legally untenable permise andthe syllogistic type reasoning flowing therefrom and de-scribed in the second paragraph above, Respondent decidedthat, because Wood was a union member and a union com-mitteewoman, her effectiveness and integrity as an editorialwriter was impaired. Without any evidence that Wood, asan admittedly competent professional editorial writer, hadnot, or would not, or could not, write, as directed, editorialsexpressing management's views, Respondent, after discon-tinuing all full-scale editorial conferences for the quite ap-parent reason that it was displeased that Wood was a unionmember and activist, then barred Wood from writing anyeditorials on labor subjects. Respondent now asserts thatsince Wood's effectiveness and integrity as an editorial writ-er was thus impaired by Respondent's fiat, this impairmentwas one of the reasons for her transfer.In important respects Respondent's position and con-tentions in this case have been dealt with before. Thus, inA. S. Abell Co.,81NLRB 82, the Board stated:The Employer states that it has carefully selected andinstructed its editorial writers, and that it insists thatthey keep themselves free from outside commitmentswhich might impair their judgment or divide their loy-alties. It contends that to ask such men to participatein a union election is to ask them to compromise them-selves, to yield part of their loyalty to an outside organi-zation. The Board rejects this contention. We cannotsubscribe to the suggestion that participation in a unionelection or membership in a labor organization "com-promises" integrity or freedom of thought. The Su-preme Court dismissed a similar argument, saying:The order of the Board in nowise circumscribesthe full freedom and liberty of the Petitioner topublish the news as it desires it published or toenforce policies of its own choosing ... and ...35Wood wasnot an employee of theUnion.In important respects, theUnion isthe agentof the employees. It becomes the collective-bargainingagentof the latter by thechoiceor vote of the latter.By a similar process aunion can be decertifiedby the employeesand thus lose its status as bargain-mg agent. WICHITA EAGLE & BEACON PUBLISHING CO.369to discharge ... any editorial employee who failsto comply with the policies it may adopt.(Associat-ed Press v. N.L.R.B.,301 U.S. 103)The above citedAssociated Presscase covers many mattersraised by Respondent in the instant case.In the preceding paragraphs, we have accepted,arguen-do,Respondent's contention that Wood's activities in theUnion and her activities in the Women's Caucus were thereasonswhy her abilityand effectiveness as an editorialwriter were impaired and thus led to her transfer. In thatcontext, we have concluded that Respondent's position islegally untenable for the reasons cited above. We find thatRespondent has violated Section 8(a)(1) and (3) of the Actby its transfer of Wood from the editorial department.An additional approach to the issues in this case isafforded by the fact that the evidence casts doubt on theauthenticity of Respondent's contention that Wood's activi-ties in the Women's Caucus was one of the two causes ofher transfer. There is substantial indication that Wood'sunion activities were the basic reason for the transfer andthat her Caucus activities were pretextually added as a rea-son so that the transfer might not appear to be based solelyon her union activities.After Wood joined the Union and informed her super-visor, Pearson, of the fact, he warned her as a friend thatRespondent's reaction might be severe. When, thereafter,Wood became active in the Union, Respondent discontin-ued its customary full editorial conferences.Pearson, at thatjuncture, toldWood that the situation was due toRespondent's anger at her union activity. Next, Respondentbarred Wood from writing on labor subjects.36Although Respondent had published an editorial fa-vorable to the idea and objective of the Women's Caucus,it later cited failure to secure prior clearance from Respon-dent before becoming active in that organization as a reasonfor her transfer. Respondent in its letter notifying Wood ofher transfer stated that on the Women's Caucus matter shehad violated company rules and policy. But a reading ofcompany rules as to outside activites, as set forth earlier inour Decision, persuades the Trial Examiner that Wood vio-lated no company rule on the subject of employee conductgenerally or on employee engagement in outside activity. Asto policy and practice, we have earlier described the varietyand types of outside activities in which Wood and othershad engaged in previously. In some instance prior clearancehad been secured from Respondent and, in other instances,not.Regarding those outside activities of which Respon-dent had disapproved, the maximum action taken by Re-spondent was to afford the employee or individual the op-tion of resigning from the outside activity if he wished toremain in Respondents employ. Thus, a former editor of theeditorial page who was a member of the board of the Urban36Respondent cites the fact that in the periodafterWoodbecame a unionmember she receiveda payraise and had also been allowed to attend a unionconference in Chicago.Bothof these events occurred in 1970 before theUnion wascertified and before Respondent was facedwith the actuality ofhaving to recognizethe Union. Thiswas also beforeWood waselected acommitteewoman in theUnion. The pay raise of $25,raising hersalary to$225, wasin August 1970, pursuant to a regular periodic review of perform-ance of Wood in August.Since Respondent had no fault to find with herwork,it presumably had no reason todenyher a periodic raise at that time.League was told to resign from the League or cease to bein Respondent's employ 37 Seven of Respondent's reporterswere involved in writing an extremely strong and bareknuckle attack on newspapers in general and upon Respon-dent, its departments, and its editors, specifically. The arti-cle, described above in some detail, appeared in the CentralStandard Times and its substance was that newspapers gen-erally and Respondent, as a fairly typical example, wereflagrantly venal and corrupt. If venality and corruption arenot the worst accusations that can be made against a freepress in a democratic country, the Trial Examiner mustplead ignorance of greater sins. But even in this instance,and in every other instance where Respondent disapprovedof outside activities, it took no greater action than to requirethe seven reporters to resign either from the outside Stan-dard Times or from Respondent. Wood was the only em-ployee who was not afforded the optionof resigning fromthe disapproved outside activity (in this case, coordinator oftheWomen's Caucus) as the price of continuing in the jobof editorial writer that she then occupied with Respon-dent. Nor had Colburn ever entertained the idea of offeringWood the option of resigning as coordinator of the Cau-cus.38The most reasonable, if not the only apparent, explana-tion for Respondent's failure to tell Wood that she had theoption of resigning as coordinator if she wished to continueas an editorial writer was that Respondent was so intent onremoving Wood from the editorial department because ofher union status that it did not wish to give her an optionor an "out" regarding the Caucus. In short, if Respondenthad given Wood the option of resigning as coordinator ofthe Caucus and she did resign, she would still be in theeditorial department. And, as contrasted with Wood's rolein the caucus, Respondent could not legally give Wood theoption of resigning her union role or of forfeiting her job.Her union role, being protected under the Act, was not onethat she need forsake as the price of continued employmentby Respondent. In this situation, therefore, in order to useWood's role in the Caucus as an ostensibly legitimate rea-son, unconnected with union activities, for transferring her,Respondent avoided affording Wood the opportunity toresign as coordinator of the Caucus. Resignation wouldhave left Respondent with only one arrow in its bow andthat arrow was union activities, a risky course because of theprotection of the Act.It is the Trial Examiner's opinion, therefore, that theevidence supports either of the following conclusions and ineither case Respondent's action violated Section 8(a)(1) and(3) of the Act: Respondent transferred Wood because of herunion activities and her Caucus activities; RespondenttransferredWood because of her union activities; and the37Althoughit is of minor importance,Wood testifiedcrediblyand withoutcontraventionthatshe was unaware that the former editor was a member ofthe Urban League or thatRespondenthad told himto resign therefrom ifhe wishedto remainwithRespondent.3sColbumtestified:A .. It cameto me later that she could have resigned if I had broughtthat question up.Q Well,if shehad said it [I willresign as coordinator]right then, whateffect would that have been?A NoneQ. You had already made up your mind?A. Yes, there was nothing else I could do. 370DECISIONSOF NATIONALLABOR RELATIONS BOARDCaucus activities, from which she could have been asked toresign but on which she was not given the opportunity to doso,were used to color and diffuse the basic motivationagainst her union activities.Statements of Pearson to Wood to the effect that con-sequences to her were likely to be severe because she hadbecome a union member and that she should be preparedfor any consequences since management was angry abouther union activities are found to be violative of Section8(a)(1) of the Act. While it is true that Pearson spoke as afriend and wished to help Wood by speaking to her alongthe abovelines, the statements conveyed a threat and thusconstituted interference,restraint,and coercion of an em-ployee in the exercise of her statutory rights to join a unionand to engage in union activity. The impact of the state-ments, coming as they did from a friend who was part ofmanagement, was probably greater in view of the authentic-ity and credibility of the source.CONCLUSIONS OF LAWRespondent has violatedSection 8(a)(3) and (1) of theAct by transferring employee Dorothy Wood, against herwill, from the editorial page department to the Sunday mag-azine departmentbecause of the said Wood's union activi-ties.Respondent has violated Section 8(a)(1) of the Act bytelling employeeWood that consequences of her unionmembership and activity might be severe because manage-ment was angry about her aforesaid membership and activi-ty-Having found that Respondent has violated the Act, itwill be recommended that Respondent cease and desisttherefrom and take appropriate remedial action to remedyits unfair labor practices.Accordingly, Wood should be offered her former jobas a writer in the editorial page department, displacing, ifnecessary, any present incumbent in her former job. Sheshould receive, upon restoration to her former job, her for-mer salary at the time of her transfer on August 16, 1971,plus any increase she would have received, absent her trans-fer, sinceher last payincreasein August 1970, to the timeof the offer of reinstatement 39Upon reinstatement to her formerjob Wood will enjoythe status of any other writer in the editorial page depart-ment without discrimination because of her union member-ship or activity. By the same token, Wood will be subject tothe same lawful standards and requirements that Respon-dent, as an employer, applies or may apply to its employees.Inability or unwillingness of any employee to perform aslawfully required by his or her employer subjects the em-ployee to the employer's full power as an employer.RECOMMENDEDORDER 40Wichita Eagle & Beacon Publishing Co., Inc., its offi-cers, agents,successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership and activity in WichitaNewspaper Guild, affiliated with The Newspaper Guild,AFL-CIO, or in any other labor organization, by transferringemployee Dorothy Wood from her position as a writer in theeditorial page department because of her union membershipand activities.(b) Interfering with, restraining, or coercing DorothyWood or any other employee by statements that conse-quences to Wood could be severe because of her union mem-bership and activities in view of management's anger becauseof such membership and activities.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rights guar-anteed by Section 7 of the Act.2. Take the following affirmative action to effectuate thepolicies of the Act:(a)Offer to Dorothy Wood immediate and full rein-statement to her formerjob, without prejudice to her seniorityand other rights and privileges and make her whole, with inter-est at 6 percent, for any loss of pay increases that she wouldhave received absent her discriminatory transfer on or aboutAugust 16,as more fully described in the section of thisDecision entitled "The Remedy."(b) Post at the office or offices of its newspapers inWichita, Kansas, copies of the attached notice marked "Ap-pendix." 41 Copies of said notice, on forms provided by theRegional Director for Region 17, after being duly signed byRespondent's representatives, shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken to en-sure that such notices are not altered, defaced, or coveredby other material.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all recordsnecessary to analyze the amount of backpay raises, if any, thatWood would have received absent her discriminatory trans-fer in August, 1971, including payroll records andpersonnel memorandums and records.(c) Notify the Regional Director for Region 17, in wnt-ing, within 20 days from receipt of this Decision, what stepshave been taken to comply herewith.4239 August 1971was the periodic time for Respondent's review of Wood'ssalary.Before leavingon vacation for the month of August1971, Pearson,Wood's immediatesupervisor, had writtena memorandumtoColburn.Therein heremindedColburn thatitwas time for reviewofWood's salaryand thatPearson recommended an increaseforWood40 Inthe eventno exceptions are filedas provided by Sec.102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommendedOrder hereinshall, as provided in Sec. 102 48of the Rulesand Regulations,be adopted by theBoard and become itsfindings,conclusions,and Order, and all objectionsthereto shall be deemedwaived forall purposes.41 In the eventthat the Board'sOrder isenforced by a Judgment of aUnited States Court of Appeals, the wordsin the notice reading"Posted byOrder of the National LaborRelations Board"shall be changed to read"Posted Pursuantto a Judgementof the UnitedStates Court of AppealsEnforcing an Order ofthe NationalLabor Relations Board"42 In the event thatthisrecommendedOrderis adopted by the Board afterexceptionshavebeen filed, this provisionshall be modified to read:"Notifythe RegionalDirectorfor Region17, in writing,within 20days fromthe dateof this Order, what stepsthe Respondent has takento complyherewith." WICHITA EAGLE & BEACON PUBLISHING CO.371APPENDIXNOTICE TO EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties participated and wererepresented by attorneys, it has been found that we have viola-ted the National LaborRelationsAct in certain respects. Toremedy these violations, we advise you that:WE WILL NOT discourage membership and activity inWichita Newspaper Guild, affiliated with The Newspa-per Guild, AFL-CIO, or in any other labor organiza-tion by transfering employee Dorothy Wood from herposition as a writer in the editorial page departmentbecause of her union membership and activity.WE WILL offer Dorothy Wood immediate rein-statementto her former position as a writer in theeditorial page department and WE WILL pay her anywage increasesthat she would have received in thatposition if she had not been transferred in August 1971.WEWILLNOTinterferewith, restrain, or coerce Doro-thyWood or any other employee by statements toWood that consequences could be severebecause ofher union membership and activity.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise ofrights guaranteed by Section 7 of the National LaborRelations Act.DatedByWICHITAEAGLE& BEACON PUB-LISHING CO, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 610 Federal Building, 601 East12th Street, Kansas City, Missouri 64106 Telephone 816-374-5181.